COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 SKY STATION HOLDINGS I, LP,                 §              No. 08-16-00055-CV

                     Appellant,              §                Appeal from the

 v.                                          §               98th District Court

 FIDELITY NATIONAL TITLE                     §           of Travis County, Texas
 INSURANCE COMPANY, BORIS
 SEREBRO, AND SEREBRO LAW                    §          (TC# D-1-GN-15-005849)
 PLLC,
                                             §
                      Appellees.
                                          §
                                        ORDER

       The Court GRANTS the Appellees’ third motion for extension of time within which to

file the brief until October 20, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEES’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. William Mennucci and the Hon. Christopher R.

Mugica, the Appellees’ attorneys, prepare the Appellees’ brief and forward the same to this

Court on or before October 20, 2016.

       IT IS SO ORDERED this 30th day of September, 2016.

                                                  PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.